Citation Nr: 0429928	
Decision Date: 11/05/04    Archive Date: 11/10/04

DOCKET NO.  03-09 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for a right ankle 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sonnet Bush, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1943 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois.  For good cause shown, namely the 
veteran's age, his motion for advancement on the docket was 
granted in October 2004.  See 38 U.S.C.A. § 7107(a) (West 
2002); 38 C.F.R. § 20.900(c) (2004).

The Board notes that the veteran initially requested a 
hearing before a member of the Board; however, he 
subsequently indicated his inability to physically attend 
such a hearing and did not respond with an alternate hearing 
request after receiving the RO's explanation as to his 
available hearing options.  As such, the Board considers the 
veteran's hearing request to be withdrawn.  See 38 C.F.R. 
§ 20.704(e) (2004).  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claims, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all evidence necessary for an equitable disposition 
of the claims decided herein.

2.  Arthritis of the left knee was first diagnosed many years 
after the veteran's active service and is not etiologically 
related thereto.

3.  Arthritis of the right ankle was first diagnosed many 
years after the veteran's active service and is not 
etiologically related thereto.




CONCLUSIONS OF LAW

1.  A left knee disability was not incurred in active service 
and may not be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).

1.  A right ankle disability was not incurred in active 
service and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), among other things, redefined the 
obligations of VA with respect to its duties to notify and 
assist a claimant.  In August 2001, VA issued regulations to 
implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001), 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has strictly complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to notify

The Court has indicated that notice under the VCAA should 
contain the following four elements:  (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and, (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  Relevant to the duty to notify, the Court has also 
indicated that notice under the VCAA must be given prior to 
an initial unfavorable decision by the agency of original 
jurisdiction (RO).  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II).

The Board observes that the veteran filed his claims for 
service connection for disabilities of the left knee and 
right ankle in April 2001, after the enactment of the VCAA.  
The RO's initial unfavorable decision was made in November 
2001, only after the veteran had been provided notice of the 
VCAA provisions in May 2001, in accordance with Pelegrini II, 
supra.

In the VCAA notice letter sent to the veteran in May 2001, 
the RO advised the veteran of what was required to prevail on 
his claims for service connection, what specifically VA has 
done and would do to assist in the claims, and what 
information and evidence the veteran was expected to furnish.  
The RO specifically informed the veteran that VA would assist 
him in obtaining records from private and Federal government 
facilities such as VA, if properly identified, but that the 
veteran had to provide both identifying information and a 
signed release for VA to obtain private records on his 
behalf.  The RO further advised the veteran that VA had 
requested his service records, but that he should submit any 
copies of such in his possession to VA.  The RO advised the 
veteran that it remained his responsibility to ensure VA had 
relevant records to be considered in connection with his 
appeal.  

Additionally, the RO informed the veteran of the information 
and evidence needed to substantiate his service connection 
claims in the November 2001 rating decision and in the 
statement of the case issued to him in March 2003.  
See 38 U.S.C.A. §§ 5102, 5103.  In these documents the RO 
informed the veteran of the reasons for which his claims were 
denied and the evidence it had considered in denying the 
claims, with reference to the United States Code provisions 
of the VCAA.  The statement of the case included citation to 
the regulations pertinent to service connection and advised 
the veteran of the evidence that had been considered.

The Board further notes letters sent to the veteran in 
December 2001 and February and April 2002, which further 
advised  him of the evidence VA had requested, the evidence 
that had been obtained and the evidence that was unavailable 
or still needed.  The RO also advised the veteran of what was 
needed from him for VA to obtain records and that it was his 
ultimate responsibility to see that VA had such records.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2004) (harmless error).  In this case, 
based on the information the RO has provided to the veteran, 
as referenced above, VA has satisfied its obligation to 
notify.  

B.  Duty to assist

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the veteran's service 
connection claims, as follows.  

First, the RO attempted to obtain the veteran's service 
medical records, but the National Personnel Records Center 
(NPRC) advised the RO that such may have been destroyed in a 
1973 fire.  The RO attempted to reconstruct or otherwise 
obtain records through official sources using information 
provided by the veteran; such search resulted only in 
documentation concerning the veteran's promotion.  No other 
records were located.  The veteran has advised VA he has no 
service records in his possession.

Second, the claims file already contains private and VA 
treatment records identified by the veteran as pertinent to 
the appeal.  The veteran mentioned a number of other 
physicians that treated him for his left knee and right 
ankle; however, he has reported these physicians as deceased 
and has not otherwise provided identifying information or 
indicated that records are available for consideration in 
connection with his claims such that VA may request such on 
the veteran's behalf.  

Neither the veteran nor his representative have indicated 
that additional service or other records substantiating his 
claims are available.  Additionally, the claims file does not 
contain evidence even suggesting that right ankle and left 
knee disabilities, noted in treatment records dated many 
years after service, are related to the veteran's active 
service.  Therefore, VA's duty to obtain an examination 
opinion under 38 C.F.R. § 3.159(c)(4) is not triggered in 
this case.  

Finally, on his substantive appeal (VA Form 9) dated in March 
2003, the veteran offered no additional argument and did not 
identify any additional evidence in support of his claim, nor 
was there any mention of any additional evidence in 
statements dated in April 2003, July 2003, and October 2004.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA "is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.  

II.  Factual Background

The veteran served on active duty from August 1943 to January 
1946.  In April 2001 he applied for VA compensation benefits 
based on left knee and right ankle disability.  He contends 
that he fell into a hole upon exiting a supply truck during 
service, injuring his left knee and right ankle.  He reports 
current problems with knee and ankle pain.  

As set out above, the NPRC has advised VA that the veteran's 
service medical records may have been destroyed in a 1973 
fire and attempts to reconstruct or otherwise obtain records 
were unsuccessful.  Thus, there is thus no official record of 
any complaint, finding, or diagnosis of a left knee or right 
ankle injury during the veteran's active service.  Nor has 
the veteran identified any available records from health care 
providers or facilities who treated him for a left knee or 
right ankle disability during the year after his separation 
from service or for many years thereafter.

Records from the VA Rockford outpatient clinic dated from May 
1999 through May 2002 are associated with the claims file and 
reveal treatment for a number of medical problems.  In May 
1999 the veteran reported that he was having difficulty 
walking and problems with his knee giving out.  He denied 
having had any injury to his knee and indicated that there 
was a deviation of the knee that was not new.  In March 2000 
the veteran was given a cane to assist with walking due to 
left knee pain.  In May 2000 the veteran reported that he 
experienced swelling in the lower extremities, especially the 
right ankle.  A record dated in September 2000 contains a 
diagnosis of bilateral osteoarthritis of the knees.

Private treatment records from Dr. R. Jarrett are also of 
record.  In June 1999 the veteran presented with progressing 
increasing pain and discomfort in his left knee that had been 
worsening over the last two to three weeks.  Physical 
examination revealed a varus deformity in his left knee with 
a collapse of the medial compartment.  He received injections 
to the left knee and Celebrex for osteoarthritis, with some 
relief.  In a visit in March 2000, the veteran complained 
about his right ankle.  The diagnosis was degenerative joint 
disease of the right foot and ankle and left knee, which was 
confirmed by X-rays.  In a note dated in January 2001, the 
veteran reported that he had injured his left knee in 
December 2000 when he fell in snow on a pathway at work.  In 
March 2001 he complained about both knees.  

Private treatment records from Dr. C. Washington show that 
the veteran complained of knee pain in May 2000.  Dr. 
Washington noted swelling, stiffness, and pain with motion in 
the left knee.  The veteran received joint injections in the 
left knee in September and October 2000.

A statement from [redacted] dated in October 2002 reported 
that he had known the veteran for 70 years.  Mr. [redacted] 
stated that the veteran did not have problems with his knee 
and ankle until he returned from service.  The letter noted 
that the veteran's father took him to a physician immediately 
following service for treatment, which involved braces for 
his knee and ankle.

III.  Legal Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may be established under 38 C.F.R. § 3.303(b) by (a) evidence 
of (i) the existence of a chronic disease in service or 
during an applicable presumption period under 38 C.F.R. 
§ 3.307 and (ii) present manifestations of the same chronic 
disease, or (b) when a chronic disease is not present during 
service, evidence of continuity of symptomatology.  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, including arthritis, to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 5.

IV.  Service Connection for a Left Knee Disability and a 
Right Ankle Disability

The veteran argues that an in-service injury is the cause of 
his current left knee and right ankle disabilities.  As 
noted, the veteran's service medical records are not 
available for review, presumably having been destroyed in a 
fire at the NPRC in 1973.  As such, there is a heightened 
obligation to explain findings and conclusions and to 
carefully consider the benefit of the doubt doctrine under 
38 U.S.C.A. § 5107(b).  O'Hare v. Derwinski, 1 Vet. App. 365 
(1991); Dixon v. Derwinski, 3 Vet. App. 261 (1992).  

The Board need not question whether the veteran in fact 
incurred injury to the left knee or right ankle during 
service, rather emphasizing that even conceding such injury, 
there must be competent medical evidence of a current 
disability related to the veteran's active service in order 
to warrant service connection.  To that end, the Board 
recognizes the current competent medical evidence showing 
left knee and right ankle arthritis.  There is, however, no 
competent medical evidence of in-service diagnoses pertinent 
to the left knee or right ankle, and, moreover, no medical 
evidence of record showing that arthritis of the left knee or 
right ankle manifested to a degree of 10 percent within one 
year of the veteran's discharge from service.  As such, there 
is no basis for a grant of service connection based on 
documented in-service findings or based on the presumptions 
found under 38 C.F.R. §§  3.307, 3.309.  

In fact, the first competent medical evidence of a post-
service diagnosis pertinent to the left knee or right ankle 
is dated decades after the veteran's separation from service.  
These records are consistent in the lack of any history of 
in-service injury as reported by the veteran himself.  The 
veteran related to Dr. Jarrett that he injured his left knee 
at work in December 2000 when he fell in snow.  The veteran 
did not otherwise indicate a prior injury, to include during 
service.  Nor did any of the private or VA physicians opine 
that the veteran's current left knee or right ankle 
disabilities are a result of in-service injury.  There is 
thus no competent medical evidence establishing that the 
veteran's current disabilities are etiologically related to 
service.  

The evidence of a nexus between active duty service and left 
knee and right ankle disabilities is instead limited to the 
veteran's own statements made after the filing of his claim.  
Laypersons, such as the veteran, are not qualified to render 
an opinion concerning medical diagnosis or causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
Board here notes that the statement made by C. Glover, an 
individual not shown to possess medical expertise, is also 
not competent to establish an in-service onset of chronic 
left knee or right ankle disability.  

Absent competent medical evidence of a nexus between existing 
left knee and right ankle disabilities and service, or 
evidence that arthritis in these joints was compensably 
manifested during the initial post-service year, there is no 
basis upon which to grant service connection.  Accordingly, 
service connection on a direct or presumptive basis for a 
left knee or right ankle disability is not warranted by the 
evidence.  The Board has considered the doctrine of affording 
the veteran the benefit of any existing doubt with regard to 
the issue on appeal; however, as the preponderance of the 
evidence is against the veteran's claim, the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant the resolution of this issue on that 
basis.  38 U.S.C.A. § 5107.


ORDER

Service connection for a left knee disability is denied.

Service connection for a right ankle disability is denied.



	                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



